Citation Nr: 1526558	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-09 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include a transcript of the June 2014 Board hearing presided over by the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a low back disability that is related to an in-service motorcycle accident in which he injured his back and lacerated his left leg.  See June 2014 Board hearing transcript at p. 6.  The Veteran states that his motorcycle accident happened in August or September 1979 when he was living off post and he was taken by ambulance to William Beaumont Hospital.  See id., at p. 5-6.  The Veteran's wife testified that after the accident happened, the Veteran came home on leave and told her that he had a motorcycle wreck and that he messed up his back and leg.  See id., at p. 15-16.  The Board notes that there is an August 2, 1979 service treatment record showing that sutures for the Veteran's left leg laceration were removed that day.  

The record shows that the RO made attempts to obtain in-patient clinical records from William Beaumont Military Hospital in Fort Bliss, TX, dated from September 1, 1979 to September 30, 1979, and that such records are unavailable.  See December 2013 Formal Finding of Unavailability of Clinical Health Records.  However, attempts should be made to obtain the Veteran's in-patient treatment records from William Beaumont Hospital from July to August 1979.  38 C.F.R. § 3.159; see generally O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Attempts should also be made to obtain the Veteran's complete service personnel records.  Id.      

The Veteran was afforded a VA examination in April 2012 that is inadequate as the examiner was unable to provide an opinion as to etiology due to lack of evidence of the Veteran's motorcycle accident.  Further, the basis of the examiner's diagnosis of spondylolysis of L5-S1, date of diagnosis 1980, is unclear.  Accordingly, the Veteran should be afforded a new VA examination regarding the nature and etiology of a low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding records relevant to the low back, both VA and non-VA, including medical records, and including the following:

a. Records pertaining to the Veteran's motorcycle accident dated from July to August 1979, to include ambulance records, fire department records, and accident reports.  See e.g., June 2014 Board hearing transcript at p. 10, 14.  

b. Treatment records from Dr. K. in 1998, to include a copy of the July 30, 1998 MRI of the back.  See June 1999 treatment record from Deaconess Hospital (noting history of back treatment).

c. Treatment records from Dr. A. J.  See id. 

d. The complete in-patient clinical records from Deaconess Hospital in June 1999.  

e. Records, to include treatment records, from W. Concrete.  See June 2014 Board hearing transcript at p. 10-11 (Veteran reported he had back problems while working at W. Concrete and he was examined).  

f. Private treatment records from the Veteran's family doctor.  See June 2014 Board hearing transcript at p. 11-12 (Veteran went to a good family doctor for his back problems while working at W. Concrete; he began seeing a family doctor in about 1992 when he got insurance with the postal service).  

g. Any other relevant private treatment provider, to include all "convenient care providers" from 1983 to 1999.   See June 2014 Board hearing transcript at p. 9.  

Request that he submit or authorize the release of any outstanding non-VA records.  Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 

2. Attempt to obtain the clinical records pertaining to hospitalization of the Veteran at William Beaumont Hospital dating from July 1979 to August 1979.  All attempts to fulfill this development should be documented in the claims file.    

3. Please request copies of all of the Veteran's service personnel records.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.


4. Please obtain all outstanding relevant VA treatment records.

5. Afterwards, please schedule the Veteran for a VA medical examination to determine the nature and etiology of the Veteran's low back disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

a. The examiner is asked to please address the nature and diagnosis(es) of the Veteran's low back disability, to include arthritis.  

b. The examiner is asked to please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that a low back disability is etiologically related to service.  

Regarding low back arthritis, please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such arthritis manifested in service or within the first post-service year, or is otherwise etiologically related to service.  

		The examiner's attention is invited to the following:

1) The August 2, 1980 service treatment record that shows that sutures were removed from the Veteran's left leg laceration.  

2) The Veteran's reports of an in-service motorcycle accident, in which his back was injured and he had a laceration of the left leg.  See e.g., June 2014 Board hearing transcript at p. 6.

3) The Veteran's report that he began to have back problems in service a few days after his motorcycle accident, and that his back pain has continued since.  See June 2014 Board hearing transcript at p. 7-8.  

4) The Veteran's report that in 1999, his doctor said that his back diagnoses could have happened from a traumatic accident.  See June 2014 Board hearing transcript at p. 8. 

5) The Veteran's reports as to the nature of his separation examination.  See June 2014 Board hearing transcript at p. 10.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Please note that a lack of medical evidence to show a back disability in service does not by itself render the Veteran's contentions not credible.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Please note that the April 2012 VA examination is inadequate as the examiner did not provide an opinion as to etiology of the Veteran's low back disability.  Further, the basis of the examiner's diagnosis of spondylolysis of L5-S1, date of diagnosis 1980, is unclear.  

6. Thereafter, readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


